On Petition for Rehearing
PER CURIAM.
Appellees’ petition for rehearing en banc or by a panel of the Court is denied. After a careful review of appellees’ petition and facts of the case, we are of the opinion that the decision is not in conflict with earlier decisions of this Court, and follows decisions of the United States Supreme Court.
The appellees do not specifically complain of the decision insofar as it relates to transportation policies, school facilities or faculty. They do object to the decision as it relates to students.
With respect to students, this Court rejected the appellants’ request that we require immediate and total integration of the school systems by converting one of the schools into a high school and the other into an elementary school, and held that appellee School District could continue the use of the “freedom of choice plan” previously accepted by it unless and until it becomes clear that the school system cannot be desdgregated under such a plan.